Citation Nr: 9919400	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-19 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for atrioventricular 
(AV) conduction disease, ischemic heart disease, and 
hypertension with permanent DDDR pacemaker implantation, 
which is currently rated as 60 percent disabling.



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
January 1953, and from October 1961 to November 1978.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1998, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the veteran has entered a claim for a 
total disability evaluation for individual unemployability 
due to service connected disability.  This claim has not been 
developed for appeal and is referred to the RO for further 
adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  On VA examination, in July 1998, the veteran complained 
of persistent syncopal-like episodes.  The veteran's METS was 
estimated at 3.5.

3.  Private medical records dated up to June 1998, are 
negative for similar complaints, and show normal pacemaker 
function with the veteran doing well from a cardiac 
standpoint.


CONCLUSION OF LAW

The criteria for an increased evaluation for AV conduction 
disease, ischemic heart disease, and hypertension with 
permanent DDDR pacemaker implantation, in excess of 60 
percent, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
and Supp. 1998); 38 C.F.R. §§ 3.321, 4.104 Diagnostic Code 
7015 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the AV conduction disease have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his AV conduction disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for hypertension was granted via a rating 
decision of February 1979.  An evaluation of 10 percent was 
granted.  In a rating decision of May 1998, the veteran's 
heart disability was reclassified as AV conduction disease, 
ischemic heart disease, and hypertension with permanent DDDR 
pacemaker implantation.  His disability evaluation was 
increased to 30 percent as of March 1, 1997.

The veteran was awarded a temporary total evaluation from 
December 12, 1996 to March 1, 1997; during the period of his 
implantation of a pacemaker and for the subsequent recovery 
period of two months, as per 38 C.F.R. § 4.104 Diagnostic 
Code 7018.  The 30 percent evaluation was subsequently 
increased to 60 percent by a rating decision of October 1998, 
and was retroactively applied to March 1, 1997.

A review of the pertinent medical evidence of record shows 
the veteran hospitalized for the implantation of a pacemaker 
in December 1996.  Private medical records showed pre-
operative diagnoses of AV conduction disease, ischemic heart 
disease, and hypertension.  His AV conduction disease was 
further described as including a chronic right bundle branch 
block and intermittent second and third degree AV block with 
right bundle branch block escape QRS rhythm at 43 beats a 
minute and associated near syncope.

Private follow-up notes, dated in January 1997, show the 
veteran doing well from a cardiac standpoint.  His pacemaker 
was functioning appropriately.  Follow-up in May 1997 
continuing to do well from a cardiac standpoint.  His 
pacemaker continued to function correctly.

Private medical records of Dr. Huddle, dated between December 
1995 and December 1997, show the veteran reporting side 
effects of muscle pains from his cholesterol medications.  In 
December 1997 he was noted to have been doing well for the 
prior six months.  It was noted that he had continued to walk 
two miles per day until his foot acted up.  He then consulted 
a podiatrist for numbness in his left foot.  He was noted to 
have no problems with exertion.

Private medical records of Dr. Oparil show the veteran 
complaining of muscle pains and aches after Lipitor therapy 
for hypercholesteremia in September 1997.  In January 1998 he 
was seen complaining of bilateral foot pain and myalgias 
which he reported had improved 90 percent following 
discontinuation of Atorvastatin.

The report of a VA heart examination, conducted in July 1998, 
shows the veteran giving a history of cardiac pacemaker 
implantation following several syncopal episodes in 1996.  He 
reported that subsequent to this he continued to experience 
episodes of dizziness, lightheadedness, and weakness without 
loss of consciousness.  In addition he complained of a 
problem with balance, but he did not experience vertigo.  He 
reported that he has become weak enough that he has to hold 
on to something to keep from falling at times.  

He reported that he has an average of one of these episodes 
per week.  They last from twenty to thirty minutes.  He tries 
to sit down if he can, or he stands still if necessary, but 
if it is bad enough he tries to lie down.  About two times a 
month it is bad enough for him to go to bed for a period of 
time.  He stated that his pacemaker has been checked and it 
is functioning correctly.  He stated that his doctors are 
uncertain as to what is causing these episodes.

He stated that since getting the pacemaker he has experienced 
chest pain with exertion, as well as often having chest pain 
at rest.  He uses nitroglycerin about two times weekly 
because of this.  He reported that he has had cardiac 
catheterization and was told that one of his cardiac arteries 
is 75 percent blocked.  He stated that he can walk one mile 
if the weather is pleasant, but he cannot specify the time it 
takes him to cover one mile.  He also gave a history of 
elevated cholesterol.  His medications were noted to be 
nitroglycerin, Norvasc 10mg daily, Moduretic, Accupril, 
potassium chloride, Colchicine, Advil, aspirin, Vancenase 
nasal spray and Zantac.

Examination of the heart revealed a regular rhythm.  No 
murmurs were noted.  S1 and S2 sounds were within normal 
limits.  There were no carotid bruit or abdominal bruit 
noted.  Peripheral pulses were good.  The neck veins were 
within normal limits.  The point of maximal impulse of the 
heart was in the fifth intercostal space at the midclavicular 
line.  Dorsalis pedis pulses were normal and there was no leg 
edema.  The chest was clear to percussion and auscultation.  

EKG revealed sequential electronic pacing with rare 
interpolated PVC.  Chest X-ray revealed the heart to be of 
normal size.  Echocardiogram was technically difficult and a 
limited study.  There was concentric LVH and normal left 
ventricular systolic function.  Diagnoses included essential 
hypertension, coronary artery disease with stable angina 
pectoris, permanent cardiac pacemaker placement because of 
cardiac arrhythmia or heart block, and persistent syncopal-
like episodes with associated weakness of uncertain etiology.

The examiner commented that a scheduled graded exercise test 
was not performed.  In the opinion of the examiner the 
veteran's continual and fairly frequent episodes of syncopal-
like weakness could lead to difficulties and dangers on this 
test.  Based on the patients history regarding his activity 
the examiner estimated his metabolic equivalent (METS) to be 
3.5.

The veteran's cardiac disability is currently evaluated under 
38 C.F.R. § 4.104 Diagnostic Code 7015 Atrioventricular 
block.  Diagnostic Code 7015 provides for a 60 percent rating 
if symptomatology consists of more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation is assigned for chronic 
congestive heart failure, or; workload of 3 METs (metabolic 
equivalent) or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.

The Board notes that private medical records from Dr. Pinson 
were requested from September 1996 to June 1998.  Records 
from Dr. Oparil were requested from September 1997 to June 
1998.  Records from Dr. Huddle were requested from December 
1997 to June 1998, however, Dr. Huddle provide records from 
December 1995 forward.

The medical evidence of record shows the veteran reporting, 
on VA examination in July 1998, that he has continued to 
experience syncopal type episodes since his pacemaker 
implantation.  He has drawn the Board's attention to the fact 
that the VA examiner decided against administering a graded 
exercise test because of these complaints.  

A review of the private medical records, however, shows no 
such complaints during the period following the implantation 
of the pacemaker.  The most recent private medical records, 
dated in December 1997 and January 1998, show the veteran 
walking two miles per day with no exertional difficulties.  
He was only noted to be complaining that pains in his foot 
were limiting this exercise.  Other private medical records 
show the veteran doing well, from a cardiac standpoint, 
following his pacemaker implantation.

The rating criteria for this disorder specify that if a 
workload greater than three METS, but not greater than 5 METS 
causes dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent a disability rating of 60 percent will be 
assigned.  A 100 percent evaluation requires similar 
symptomatology to be present with a workload of 3 METS or 
less.  On recent VA examination the veteran's METS was 
estimated to be 3.5 based on his history.  The Board notes 
that his history of complaints to his private physicians are 
consistent with that assessment.  Although a graded exercise 
test was not performed, the Board finds that the VA examiners 
estimate of a METS of 3.5 is credible.  The criteria for an 
evaluation in excess of 60 percent for the veteran's cardiac 
disorder are not met.



ORDER

Entitlement to an increased evaluation, in excess of 60 
percent, for AV conduction disease, ischemic heart disease, 
and hypertension with permanent DDDR pacemaker implantation 
is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

